EXHIBIT 10.59
AMENDED CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (the “Agreement”) is made and entered into on
September, 30, 2010, by and between Hill-Rom Holdings, Inc., an Indiana
corporation (the “Company”), and John J. Greisch (the “Executive”).
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;
WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and the
Board has approved, that the Company enter into Change in Control Agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;
WHEREAS, the Committee and the Board believe that Executive has made valuable
contributions to the productivity and profitability of the Company and consider
it essential to the best interests of the Company and its shareholders that
Executive be encouraged to remain with the Company;
WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders that Executive continue in employment with the Company in the event
of any proposed Change in Control (as defined below) and be in a position to
provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Executive might be unduly distracted by the
personal uncertainties and risks created by any proposed Change in Control; and
WHEREAS, the Company and Executive have previously entered into a Change in
Control Agreement and now consider it desirable to update the prior agreement in
consideration for the benefits provided herein;
NOW, THEREFORE, the Company and Executive agree as follows:
1. Termination following a Change in Control. After the occurrence of a Change
in Control, the Company will provide or cause to be provided to Executive the
rights and benefits described in Section 2 hereof in the event that Executive’s
employment with the Company and its subsidiaries is terminated:
(a) by the Company for any reason other than on account of his death, permanent
disability, retirement or for Cause at any time prior to the third anniversary
of a Change in Control; or

 

 



--------------------------------------------------------------------------------



 



(b) by Executive for Good Reason at any time prior to the third anniversary of a
Change in Control.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company, without Cause, prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by Executive that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control which subsequently occurs
within 3 months of such termination, then for purposes of this Agreement a
Change in Control shall be deemed to have occurred on the day immediately prior
to such termination of employment and all references in Section 2 to payments
within a specified period as allowed by law following “Termination” shall
instead be references to the specified period following the Change in Control.
The rights and benefits described in Section 2 hereof shall be in lieu of any
severance payments otherwise payable to Executive under any employment agreement
or severance plan or program of the Company or any of its subsidiaries but shall
not otherwise affect Executive’s rights to compensation or benefits under the
Company’s compensation and benefit programs except to the extent expressly
provided herein.
2. Rights and Benefits Upon Termination.
In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 1 hereof (“Termination”), the Company shall
provide or cause to be provided to Executive the following rights and benefits,
which, with the exception of Section 2(d) below, will only be provided if
Executive executes and delivers to the Company within 45 days of the Termination
a Release in the form attached hereto as Exhibit A (“Release”) and such Release
has not been revoked:
(a) an amount equal to three times Executive’s Annual Base Salary (as defined
below) payable as follows:
(i) if the Termination occurs within two years following the Change in Control,
in a lump sum payment (1) on the date which is six (6) months following
Termination, if the Executive is a “specified employee” as defined in Code
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(“Code”) (Section 409A of the Code is hereunder referred to as “Section 409A”)
and the Treasury Regulations promulgated thereunder and such payment is not
otherwise exempt from Section 409A, or (2) on the next regularly scheduled
payroll following the earlier to occur of fifteen (15) days from the Company’s
receipt of an executed Release or the expiration of sixty (60) days after
Executive’s Termination, if Executive is not such a “specified employee” (or
such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (1) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination; or

 

2



--------------------------------------------------------------------------------



 



(ii) if the Termination occurs more than two years following the Change in
Control, the amount determined under this Section 2(a) shall be paid over a
24-month period pursuant to applicable provisions of Executive’s Employment
Agreement.
(b) for the 36 months following Termination, continued health and medical
insurance coverage for Executive and his dependents substantially comparable
(with regard to both benefits and employee contributions) to the coverage
provided by the Company immediately prior to the Change in Control for active
employees of equivalent rank. From the end of such 36-month period until
Executive attains Social Security Retirement Age, Executive shall have the right
to purchase (at COBRA rates applicable to such coverage) continued coverage for
himself and his dependents under one or more plans maintained by the Company for
its active employees, to the extent Executive would have been eligible to
purchase continued coverage under the plan in effect immediately prior to the
Change in Control had his employment terminated 36 months following Termination.
The payment of any health or medical claims for the health and medical coverage
provided in this subparagraph (b) shall be made to the Executive as soon as
administratively practicable after the Executive has provided the appropriate
claim documentation, but in no event shall the payment for any such health or
medical claim be paid later than the last day of the calendar year following the
calendar year in which the expense was incurred. Notwithstanding anything herein
to the contrary, to the extent required by Section 409A: (1) the amount of
medical claims eligible for reimbursement or to be provided as an in-kind
benefit under this Agreement during a calendar year may not affect the medical
claims eligible for reimbursement or to be provided as an in-kind benefit in any
other calendar year, and (2) the right to reimbursement or in-kind benefits
under this Agreement shall not be subject to liquidation or exchange for another
benefit;
(c) continuation for Executive, for a period of three years following
Termination, of the Executive Life Insurance Bonus Plan (if any) provided for
Executive by the Company immediately prior to the Change in Control and the
group term life insurance program provided for executive immediately prior to
the Change in Control. The payment of any claim for death benefits provided
under this subparagraph (c) shall be paid in accordance with the appropriate
program, provided, however that if the death benefit is subject to Section 409A,
then the death benefit shall be paid, as determined by the Company in its
complete and absolute discretion, no later than the later to occur of (i) the
last day of calendar year in which the death of the Executive occurs or (ii) the
90th day following the Executive’s death;
(d) a lump sum payment in cash, payable within 30 days after Termination, equal
to all accrued and unpaid vacation, reimbursable business expenses, and similar
miscellaneous benefits as of the Termination, provided, however, that to the
extent that any such miscellaneous benefits are subject to Section 409A, such
benefits shall be paid in one lump sum (i) on the date which is six months
following Termination, if the Executive is a “specified employee” as defined in
Code Section 409A(a)(2)(B)(i) and such payment is not otherwise exempt from
Section 409A or (ii) on the next regularly scheduled payroll following the
earlier to occur of fifteen (15) days from the Company’s receipt of an executed
Release or the expiration of sixty (60) days after Executive’s Termination, if
Executive is not such a “specified employee;” provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination; and

 

3



--------------------------------------------------------------------------------



 



(e) a lump sum payment in cash for amounts accrued as of Termination under the
Supplemental Executive Retirement Plan for the payment of benefits under such
plan and an additional amount equal to three (3) times the amounts accrued for
the last 12 months immediately prior to Termination in any of the Defined
Contribution, Matching Account and/or Supplemental Contribution Account under
the Supplemental Executive Retirement Plan, payable (i) on the date which is six
(6) months following Termination, if the Executive is a “specified employee“ as
defined in Code Section 409A(a)(2)(B)(i) or (ii) on the next regularly scheduled
payroll following the earlier to occur of fifteen (15) days from the Company’s
receipt of an executed Release or the expiration of sixty (60) days after
Executive’s Termination, if Executive is not such a “specified employee” (or
such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination.
(f) a lump sum payment in cash equal to the amount of Short-Term Incentive
Compensation which would be payable to Executive if the Company performance
targets (at 100%) with respect to such incentive compensation in effect for the
entire year in which the Termination occurred had been achieved, payable with
the next regularly scheduled payroll date following the earlier to occur of
fifteen (15) days from the Company’s receipt of an executed Separation and
Release Agreement or the expiration of sixty (60) days after Executive’s
Termination and shall be paid on the Company’s regularly scheduled payroll dates
thereafter, provided, however, that if the before-stated sixty (60) day period
ends in a calendar year following the calendar year in which the sixty (60) day
period commenced, then benefits shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after Executive’s
Termination; and
(g) the number of shares of common stock of the Company that would be payable to
Executive under the Company’s Stock Incentive Plan provided, however, that if
the Change in Control involves a merger, acquisition or other corporate
restructuring where the Company is not the surviving entity (or survives as a
wholly-owned subsidiary of another entity), then, in lieu of such shares of
common stock of the Company, Executive shall be entitled to receive the
consideration he would have received in such transaction in exchange for such
shares of common stock; and provided, further, that the Company shall in any
case have the right to substitute cash for such shares of common stock of the
Company or merger consideration in an amount equal to the fair market value of
such shares or merger consideration as determined by the Company including:

  (i)  
immediate vesting of all Bonus Stock Awards (as defined in the Company’s Stock
Incentive Plan) awarded to Executive after the date of this Agreement;

 

4



--------------------------------------------------------------------------------



 



  (ii)  
immediate vesting of all outstanding Stock Options awarded to Executive after
the date of this Agreement under the Company’s Stock Incentive Plan;

  (iii)  
immediate vesting of all awards of Restricted Stock awarded to Executive after
the date of this Agreement under any Stock Award Agreements (as defined in the
Company’s Stock Incentive Plan) with Executive and Hill-Rom Holdings, Inc.;

  (iv)  
immediate vesting of all awards of Deferred Stock (as defined in the Company’s
Stock Incentive Plan) (also known as Restricted Stock Units) awarded to
Executive after the date of this Agreement under the Company’s Stock Incentive
Plan; and

  (v)  
the exercise of any Stock Appreciation Right (as defined in the Company’s Stock
Incentive Plan) within 60 days of a Change in Control as provided by section 7.2
of the Stock Incentive Plan.

Any awards of the type described in Paragraphs (i)-(v) above which were issued
prior to the date of this Agreement shall be governed by the terms of the
applicable award agreements at the time such awards were issued, and shall not
be affected by this Agreement. Shares or cash payments in lieu of shares shall
be paid at the time specified in the Stock Incentive Plan and the applicable
award, subject to Executive’s delivery of a Release to the extent required by
this Agreement or the applicable awards within 45 days of Executive’s
Termination which Release has not been revoked.
3. Payment Adjustment Due to Excise Tax.
In the event that any payment or benefits received or to be received by
Executive pursuant to Section 2 of this Agreement would, but for this paragraph,
be subject to the excise tax imposed by Internal Revenue Code Section 4999, or
any comparable successor provisions, then such payment shall be either:
(i) provided to Executive in full, or (ii) provided to Executive as to such
lesser extent which would result in no portion of such payment being subject to
such excise tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, such
excise tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of the payment, notwithstanding
that all or some portion of such payment may be taxable under such excise tax.
To the extent such payment needs to be reduced pursuant to the preceding
sentence, reductions shall come from taxable amounts before non-taxable amounts
and beginning with the payments otherwise scheduled to occur soonest. Executive
agrees to cooperate fully with the Company to determine the benefits applicable
under this paragraph.

 

5



--------------------------------------------------------------------------------



 



4. Confidentiality; Non-Competition.
(a) Executive shall not at any time without the prior approval of the Company
disclose to any person, firm, corporation or other entity any trade secret,
confidential customer information, or other proprietary information not known
within the industry or by the public generally regarding the business then being
conducted by the Company, including, without limitation, financial information,
marketing and sales information and business and strategic plans.
(b) Executive shall not at any time during the term of this Agreement and within
three years following the termination of his employment with the Company,
(i) solicit any persons who are employed by the Company to terminate their
employment with the Company, and (ii) directly or indirectly (either
individually or as an agent, employee, director, officer, stockholder, partner
or individual proprietor, consultant or as an investor who has made advances of
loan capital or contributions to equity capital), engage in any activity which
he knows (or reasonably should have known) to be competitive with the business
of the Company as then being carried on. Nothing in this Agreement, however,
shall prevent Executive from owning, as an investment, up to two percent (2%) of
the outstanding equity capital of any competitor of the Company, shares of which
are regularly traded on a national securities exchange or in over-the-counter
markets. The restrictions set forth in this Section 4 shall not apply in the
event of a termination of Executive’s employment pursuant to Section 1.
5. Section 409A Acknowledgement.
Executive acknowledges that he has been advised of Section 409A, which has
significantly changed the taxation of nonqualified deferred compensation plans
and arrangements. Under proposed and final regulations as of the date of this
Agreement, Executive has been advised that Executive’s severance pay and other
Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A. In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof. These include, but are not limited
to, a provision which requires that distributions to “specified employees” (as
defined in Section 409A) on account of separation from service may not be made
earlier than six (6) months after such separation. If applicable, failure to
comply with Section 409A can lead to immediate taxation of such deferrals, with
interest calculated at a penalty rate and a 20% excise tax. As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Executive agrees
that if Executive is a “specified employee” at the time of Executive’s
termination and if severance payments are covered as “nonqualified deferred
compensation” or otherwise not exempt, such severance pay (and other benefits to
the extent applicable) due Executive at time of termination shall not be paid
until a date at least six (6) months after Executive’s separation from service
(as defined in Section 409A and applicable regulations issued thereunder).
Executive acknowledges that, notwithstanding anything contained herein to the
contrary, both Executive and the Company shall each be independently responsible
for accessing their own risks and liabilities under Section 409A that may be
associated with any payment made under the terms of this Agreement which may be
deemed to trigger Section 409A. To the extent applicable, Executive understands
and agrees that Executive shall have the responsibility for, and Executive
agrees to pay, any and all appropriate income tax or other tax obligations for
which Executive is individually responsible and/or related to receipt of any
benefits provided in this Agreement. Executive agrees to fully indemnify and
hold the Company harmless for any taxes, penalties, interest, cost or attorneys’

 

6



--------------------------------------------------------------------------------



 



fee assessed against or incurred by the Company on account of such benefits
having been provided to Executive or based on any alleged failure to withhold
taxes or satisfy any claimed obligation. Executive understands and acknowledges
that neither the Company, nor any of its employees, attorneys, or other
representatives has provided or will provide Executive with any legal or
financial advice concerning taxes or any other matter, and that Executive has
not relied on any such advice in deciding whether to enter into this Agreement.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A or any regulations or
Treasury guidance promulgated thereunder, such payments shall be made no earlier
than at such times allowed under Section 409A. If any provision of this
Agreement (or of any award of compensation) would cause Executive to incur any
additional tax or interest under Section 409A or any regulations or Treasury
guidance promulgated thereunder, the Company or its successor may reform such
provision; provided that it will (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (ii) notify and consult with Executive
regarding such amendments or modifications prior to the effective date of any
such change. Each amount to be paid or benefit to be provided to Executive
pursuant to this Agreement shall be construed as a separate identified payment
for purposes of Section 409A. To the extent required to avoid an accelerated or
additional tax under Section 409A, amounts reimbursable to Employee under this
Agreement shall be paid to Employee on or before the last day of the year
following the year in which the expense was incurred, the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Employee) during
any one year may not effect amounts reimbursable or provided in any subsequent
year, and the right to reimbursement (and in-kind benefits provided to Employee)
under this Agreement shall not be subject to liquidation or exchange for another
benefit.
6. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

  (a)  
“Annual Base Salary” means the annualized amount of Executive’s rate of base
salary in effect immediately before the Change in Control or immediately before
the date of Termination, whichever is greater.

  (b)  
“Cause” shall have the same meaning set forth in any current employment
agreement that the Executive has with the Company or any of its subsidiaries.

  (c)  
A “Change in Control” shall be deemed to occur on:

  (i)  
the date that any person, corporation, partnership, syndicate, trust, estate or
other group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or indirectly, the beneficial
owner, as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Beneficial Owner”), of securities of the Company representing 35% or more of
the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (x) the acquisition of securities of the
Company by the Company or any of its Subsidiaries or any employee benefit plan
of the Company or any of its Subsidiaries, (y) the acquisition of securities of
the Company directly from the Company, or (z) the acquisition of Company
securities by one or more members of the Hillenbrand Family (which term shall
mean descendants of John A. Hillenbrand and their spouses, trusts primarily for
their benefit or entities controlled by them);

 

7



--------------------------------------------------------------------------------



 



  (ii)  
the consummation of a merger or consolidation of the Company with another
corporation unless

(A) the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;
(B) no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and
(C) the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;

  (iii)  
the date on which a majority of the members of the Board consist of persons
other than Current Directors (which term shall mean any member of the Board on
the date hereof and any member whose nomination or election has been approved by
a majority of Current Directors then on the Board);

  (iv)  
the consummation of a sale or other disposition of all or substantially all of
the assets of the Company; or

  (v)  
the date of approval by the shareholders of the Company of a plan of complete
liquidation of the Company.

 

8



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, for benefits payable upon or in relation to a
Change in Control which are not otherwise exempt from Section 409A, any of the
events listed above must be a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company as described in Section 409A and any regulations or other applicable
guidance promulgated thereunder.

  (d)  
“Good Reason” shall have the same meaning set forth in any current employment
agreement that the Executive has with the Company or any of its subsidiaries.

  (e)  
“Normal Retirement Benefit” shall have the meaning set forth in the Pension
Plan.

  (f)  
“Pension Plan” means the Hill-Rom Holdings, Inc. Pension Plan as amended from
time to time.

  (g)  
“Section 409A” means Section 409A of the Internal Revenue Code.

  (h)  
“Short-Term Incentive Compensation” means the Incentive Compensation payable
under the Short-Term Incentive Compensation Program, or any successor or other
short-term incentive plan or program.

  (i)  
“Early Retirement Benefits” early retirement benefits shall have the meaning set
forth in the Pension Plan which defines the age at which full, unreduced
benefits are available without any early retirement reduction being applied.

  (j)  
“Executive Life Insurance Bonus Program” shall mean a program under which the
Company pays the annual premium for a whole life insurance policy on the life of
Executive.

  (k)  
“Supplemental Executive Retirement Plan” shall mean the Hill-Rom Holdings, Inc.
Supplemental Executive Retirement Plan, as amended from time to time.

  (l)  
“Defined Contribution Accounts”, “Matching Accounts”, and “Supplemental
Contribution Accounts” shall have the meanings set forth in the Company’s
Supplemental Executive Retirement Program (“SERP”).

  (m)  
“Stock Incentive Plan” shall mean the Hill-Rom Holdings, Inc. Stock Incentive
Plan maintained by the Company, as amended from time to time.

 

9



--------------------------------------------------------------------------------



 



7. Notice.
(a) Any discharge or termination of Executive’s employment pursuant to Section 1
shall be communicated in a written notice to the other party hereto setting
forth the effective date of such discharge or termination (which date shall not
be more than 30 days after the date such notice is delivered) and, in the case
of a discharge for Cause or a termination for Good Reason the basis for such
discharge or termination.
(b) For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to 1069
Highway 46 East, Batesville, Indiana 47006 provided that all notices to the
Company shall be directed to the attention of the Board with a copy to Senior
Vice President and Chief Legal Officer, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
8. No Duty to Mitigate. Executive is not required to seek other employment or
otherwise mitigate the amount of any payments to be made by the Company pursuant
to this Agreement.
9. Assignment.
(a) This Agreement is personal to Executive and shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform it if
no such succession had taken place.
10. Arbitration. Any dispute or controversy arising under, related to or in
connection with this Agreement shall be settled exclusively by arbitration
before a single arbitrator in Cincinnati, Ohio, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator’s award shall be final and binding on all parties to this Agreement.
Judgment may be entered on an arbitrator’s award in any court having competent
jurisdiction.
11. Integration. This Agreement supersedes and replaces any prior oral or
written agreements or understandings in respect of the matters addressed hereby.
12. Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

10



--------------------------------------------------------------------------------



 



14. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
15. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Indiana without reference to principles
of conflict of laws.
16. Attorney’s Fees. If any legal proceeding (whether in arbitration, at trial
or on appeal) is brought under or in connection with this Agreement, each party
shall pay its own expenses, including attorneys’ fees.
17. Term of Agreement. The term of this Agreement shall be one (1) year
commencing on the date hereof; provided however, that this Agreement shall be
automatically renewed for successive one-year terms commencing on each
anniversary of the date of this Agreement unless the Company shall have given
notice of non-renewal to Executive at least 30 days prior to the scheduled
termination date; and further provided that notwithstanding the foregoing, this
Agreement shall not terminate (i) within three years after a Change in Control
or (ii) during any period of time when a transaction which would result in a
Change in Control is pending or under consideration by the Board. The
termination of this Agreement shall not adversely affect any rights to which
Executive has become entitled prior to such termination. In addition, Section
5(a) shall survive the termination of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

            HILL-ROM HOLDINGS, INC.
      By:   /s/ Susan Lichtenstein         Title:   Susan Lichtenstein         
Senior Vice President, Corporate Affairs
and Chief Legal Officer            /s/ John J. Greisch       Executive         
 

 

11



--------------------------------------------------------------------------------



 



CAUTION: READ BEFORE SIGNING
Exhibit A
SAMPLE SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between John J. Greisch (“Executive”) and Hill-Rom Holdings, Inc. (together with
its subsidiaries and affiliates, the “Company”). To wit, the Parties agree as
follows:

  1.  
Executive and the Company have entered into an Amended Change in Control
Agreement, attached hereto, effective as of September 30, 2010 (the “Change in
Control Agreement”).

  2.  
Executive’s employment by the Company has been terminated following a Change in
Control as described in the Change in Control Agreement. Executive shall
terminate employment effective [INSERT DATE OF TERMINATION] (Executive’s
“Effective Termination Date”). Except as specifically provided by this
Agreement, the Change in Control Agreement, or any other non-employment
agreement that may exist between the Company and Executive, Executive agrees
that the Company shall have no other obligations or liabilities to Executive
following Executive’s Effective Termination Date and that Executive’s receipt of
the benefits as outlined in the Change in Control Agreement shall constitute a
complete settlement, satisfaction and waiver of any and all claims Executive may
have against the Company.

  3.  
Executive acknowledges that Executive has been advised of the American Jobs
Creation Act of 2004, which added Section 409A (“Section 409A”) to the Internal
Revenue Code, and significantly changed the taxation of nonqualified deferred
compensation plans and arrangements. Under proposed and final regulations as of
the date of this Agreement, Executive has been advised that if Executive is a
“key Executive” covered by Section 409A or any similar law, Executive’s
severance pay may be treated by the Internal Revenue Service as providing
“nonqualified deferred compensation,” and therefore subject to Section 409A. In
that event, several provisions in Section 409A may affect Executive’s receipt of
severance compensation. These include, but are not limited to, a provision which
requires that distributions to “specified employees” of public companies on
account of separation from service may not be made earlier than six (6) months
after the effective date of such separation. If applicable, failure to comply
with Section 409A can lead to immediate taxation of deferrals, with interest
calculated at a penalty rate and a 20% penalty. As a result of the requirements
imposed by the American Jobs Creation Act of 2004, Executive agrees if Executive
is a “specified employee” at the time of Executive’s termination of employment
and if severance payments are covered as “non-qualified deferred compensation”
or otherwise not exempt, the severance pay benefits shall not be paid until a
date at least six (6) months after Executive’s Effective Termination Date from
Company, as more fully explained in the Change in Control Agreement.

 

12



--------------------------------------------------------------------------------



 



  4.  
In consideration of the promises contained in this Agreement and contingent upon
Executive’s compliance with such promises, the Company agrees to provide
Executive the benefits outlined in the Change in Control Agreement (the
“Severance Benefits”).

  5.  
The Company further agrees to provide Executive with limited out-placement
counseling with a company of its choice provided that Executive participates in
such counseling immediately following termination of employment. Notwithstanding
anything in this Section 5 to the contrary, the out-placement counseling shall
not be provided after the last day of the second calendar year following the
calendar year in which termination of employment occurs.

  6.  
In exchange for the foregoing Severance Benefits, John J. Greisch on behalf of
himself, Executive’s heirs, representatives, agents and assigns hereby RELEASES,
INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) Hill-Rom Holdings, Inc.,
(ii) its subsidiary or affiliated entities, (iii) all of their present or former
directors, officers, Executives, shareholders, and agents, as well as, (iv) all
predecessors, successors and assigns thereof from any and all actions, charges,
claims, demands, damages or liabilities of any kind or character whatsoever,
known or unknown, which Executive now has or may have had through the effective
date of this Agreement.

  7.  
Without limiting the generality of the foregoing release, it shall include:
(i) all claims or potential claims arising under any federal, state or local
laws relating to the Parties’ employment relationship, including any claims
Executive may have under the Civil Rights Acts of 1866 and 1964, as amended, 42
U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C §§ 12,101 et seq.;
the Fair Labor Standards Act 29 U.S.C. §§ 201 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.; the Sarbanes-Oxley Act
of 2002, specifically including the Corporate and Criminal Fraud Accountability
Act, 18 U.S.C. §1514,A et seq.; and any other federal, state or local law
governing the Parties’ employment relationship; (ii) any claims on account of,
arising out of or in any way connected with Executive’s employment with the
Company or leaving of that employment; (iii) any claims alleged or which could
have been alleged in any charge or complaint against the Company; (iv) any
claims relating to the conduct of any Executive, officer, director, agent or
other representative of the Company; (v) any claims of discrimination,
harassment or retaliation on any basis; (vi) any claims arising from any legal
restrictions on an employer’s right to separate its Executives; (vii) any claims
for personal injury, compensatory or punitive damages or other forms of relief;
and (viii) all other causes of action sounding in contract, tort or other common
law basis, including (a) the breach of any alleged oral or written contract,
(b) negligent or intentional misrepresentations, (c) wrongful discharge,
(d) just cause dismissal, (e) defamation, (f) interference with contract or
business relationship or (g) negligent or intentional infliction of emotional
distress.

 

13



--------------------------------------------------------------------------------



 



  8.  
Executive further agrees and covenants not to sue the Company or any entity or
individual subject to the foregoing General Release with respect to any claims,
demands, liabilities or obligations release by this Agreement provided, however,
that nothing contained in this Agreement shall:

  (a)  
prevent Executive from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal state or local agency; or

  (b)  
prevent employee from challenging, under the Older Worker’s Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of Executive’s release
of any age claims in this Agreement in court or before the Equal Employment
Opportunity Commission.

  9.  
Notwithstanding Executive’s right to file an administrative charge with the EEOC
or any other federal, state, or local agency, Executive agrees that with
Executive’s release of claims in this Agreement, Executive has waived any right
Executive may have to recover monetary or other personal relief in any
proceeding based in whole or in part on claims released by Executive in this
Agreement. For example, Executive waives any right to monetary damages or
reinstatement if an administrative charge is brought against the Company whether
by Executive, the EEOC, or any other person or entity, including but not limited
to any federal, state, or local agency. Further, with Executive’s release of
claims in this Agreement, Executive specifically assigns to the Company
Executive’s right to any recovery arising from any such proceeding.

  10.  
The Parties acknowledge that it is their mutual and specific intent that the
above waiver fully complies with the requirements of the Older Workers Benefit
Protection Act (29 U.S.C. § 626) and any similar law governing release of
claims. Accordingly, Executive hereby acknowledges that:

  (a)  
Executive has carefully read and fully understands all of the provisions of this
Agreement and that Executive has entered into this Agreement knowingly and
voluntarily;

  (b)  
The Severance Benefits offered in exchange for Executive’s release of claims
exceed in kind and scope that to which Executive would have otherwise been
legally entitled absent the execution of this Agreement;

  (c)  
Prior to signing this Agreement, Executive had been advised, and is being
advised by this Agreement, to consult with an attorney of Executive’s choice
concerning its terms and conditions; and

  (d)  
Executive has been offered at least [twenty-one (21)/forty-five (45)] days
within which to review and consider this Agreement.

 

14



--------------------------------------------------------------------------------



 



  11.  
The Parties agree that this Agreement shall not become effective and enforceable
until the date this Agreement is signed by both Parties or seven (7) calendar
days after its execution by Executive, whichever is later. Executive may revoke
this Agreement for any reason by providing written notice of such intent to the
Company within seven (7) days after Executive has signed this Agreement, thereby
forfeiting Executive’s right to receive any Severance Benefits provided
hereunder and rendering this Agreement null and void in its entirety. This
revocation must be sent to the Executive’s HR representative with a copy sent to
the Hill-Rom Office of Chief Legal Officer and must be received by the end of
the seventh day after the Executive signs this Agreement to be effective.

  12.  
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Executive’s rights or claims that may arise after
Executive signs this Agreement. It is further understood by the Parties that
nothing in this Agreement shall affect any rights Executive may have under any
Company sponsored Deferred Compensation Program, Executive Life Insurance Bonus
Plan, Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award,
Pension Plan and/or Savings Plan (i.e., 401(k) plan) provided by the Company as
of the date of Executive’s termination, such items to be governed exclusively by
the terms of the applicable agreements or plan documents.

  13.  
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Executive’s rights with respect to any vested benefits, any rights Executive has
to benefits which can not be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Executive may have under any
indemnification agreement Executive has with the Company prior to the date
hereof, any rights Executive has as a shareholder, or any claim for breach of
this Agreement, including, but not limited to the benefits promised by the terms
of this Agreement.

  14.  
Except as provided in the Change in Control Agreement, Executive acknowledges
that Executive will not be eligible to receive or vest in any additional stock
options, stock awards or restricted stock units (“RSUs”) as of Executive’s
Effective Termination Date. Failure to exercise any vested options within the
applicable period as set for in the plan and/or grant will result in their
forfeiture. Executive acknowledges that any stock options, stock awards or RSUs
held for less than the required period shall be deemed forfeited as of the
effective date of this Agreement. All terms and conditions of such stock
options, stock awards or RSUs shall not be affected by this Agreement, shall
remain in full force and effect, and shall govern the Parties’ rights with
respect to such equity based awards.

 

15



--------------------------------------------------------------------------------



 



  15.  
Executive acknowledges that Executive’s termination and the Severance Benefits
offered hereunder were based on an individual determination and were not offered
in conjunction with any group termination or group severance program and waives
any claim to the contrary.

  16.  
Executive hereby affirms and acknowledges Executive’s continued obligations to
comply with the post-termination covenants contained in Executive’s Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Executive acknowledges that a copy of the Employment
Agreement has otherwise been provided to Executive and, to the extent not
inconsistent with the terms of this Agreement or applicable law, the terms
thereof shall be incorporated herein by reference. Executive acknowledges that
the restrictions contained therein are valid and reasonable in every respect and
are necessary to protect the Company’s legitimate business interests. Executive
hereby affirmatively waives any claim or defense to the contrary. Executive
hereby acknowledges that the definition of Competitor, as provided in
Executive’s Employment Agreement shall include but not be limited to those
entities specifically identified in the updated Competitor List, attached hereto
as Exhibit B.

  17.  
Executive acknowledges that the Company as well as its subsidiary and affiliated
companies (“Companies” herein) possess, and Executive has been granted access
to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense. Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business (collectively referred
to herein as “Confidential Information”).

  18.  
Executive agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company. Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Executive agrees not to disclose,
or cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Executive’s own purposes or for the benefit of any
other entity or person. The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Executive or other wrong doing.

 

16



--------------------------------------------------------------------------------



 



  19.  
On or before Executive’s Effective Termination Date or per the Company’s
request, Executive agrees to return the original and all copies of all things in
Executive’s possession or control relating to the Company or its business,
including but not limited to any and all contracts, reports, memoranda,
correspondence, manuals, forms, records, designs, budgets, contact information
or lists (including customer, vendor or supplier lists), ledger sheets or other
financial information, drawings, plans (including, but not limited to, business,
marketing and strategic plans), personnel or other business files, computer
hardware, software, or access codes, door and file keys, identification, credit
cards, pager, phone, and any and all other physical, intellectual, or personal
property of any nature that Executive received, prepared, helped prepare, or
directed preparation of in connection with Executive’s employment with the
Company. Nothing contained herein shall be construed to require the return of
any non-confidential and de minimis items regarding Executive’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.

  20.  
Executive hereby consents and authorizes the Company to deduct as an offset from
the above-referenced severance payments the value of any Company property not
returned or returned in a damaged condition as well as any monies paid by the
Company on Executive’s behalf (e.g., payment of any outstanding JPMorgan Chase
Corporate MasterCard bill) to the extent permitted by Section 409A.

  21.  
Executive agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Executive’s
knowledge or former area of responsibility. Executive agrees to immediately
notify the Company, through the Office of the Chief Legal Officer, in the event
Executive is contacted by any outside attorney (including paralegals or other
affiliated parties) unless (i) the Company is represented by the attorney,
(ii) Executive is represented by the attorney for the purpose of protecting
Executive’s personal interests or (iii) the Company has been advised of and has
approved such contact. Executive agrees to provide reasonable assistance and
completely truthful testimony in such matters including, without limitation,
facilitating and assisting in the preparation of any underlying defense,
responding to discovery requests, preparing for and attending deposition(s) as
well as appearing in court to provide truthful testimony. The Company agrees to
reimburse Executive for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

 

17



--------------------------------------------------------------------------------



 



  22.  
Executive agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its Executives, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities. Similarly, in response to
any written inquiry from any prospective employer or in connection with a
written inquiry in connection with any future business relationship involving
Executive, the Company agrees not to provide any information that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Executive. The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Executive from providing truthful information in response to any court
order, discovery request, subpoena or other lawful request.

  23.  
EXECUTIVE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT. Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Executive agrees that
Executive shall not communicate, display or otherwise reveal any of the contents
of this Agreement to anyone other than Executive’s spouse, legal counsel or
financial advisor provided, however, that they are first advised of the
confidential nature of this Agreement and Executive obtains their agreement to
be bound by the same. The Company agrees that Executive may respond to
legitimate inquiries regarding the termination of Executive’s employment by
stating that the Parties have terminated their relationship on an amicable basis
and that the Parties have entered into a Confidential Separation and Release
Agreement that prohibits Executive’s from further discussing the specifics of
Executive’s separation. Nothing contained herein shall be construed to prevent
Executive from discussing or otherwise advising subsequent employers of the
existence of any obligations as set forth in Executive’s Employment Agreement.
Further, nothing contained herein shall be construed to limit or otherwise
restrict the Company’s ability to disclose the terms and conditions of this
Agreement as may be required by business necessity.

  24.  
In the event that Executive breaches or threatens to breach any provision of
this Agreement, Executive agrees that the Company shall be entitled to seek any
and all equitable and legal relief provided by law, specifically including
immediate and permanent injunctive relief. Executive hereby waives any claim
that the Company has an adequate remedy at law. In addition, and to the extent
not prohibited by law, Executive agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach or
threatened breach as well as an award of all costs and attorneys’ fees incurred
by the Company in any successful effort to enforce the terms of this Agreement.
Executive agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
Moreover, if Executive pursues any claims against the Company subject to the
foregoing General Release, or breaches the above confidentiality provision,
Executive agrees to immediately reimburse the Company for the value of all
benefits received under this Agreement to the fullest extent permitted by law.

 

18



--------------------------------------------------------------------------------



 



  25.  
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Executive shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief. In the event Executive is required to
file suit to enforce the terms of this Agreement, the Company agrees that
Executive shall be entitled to an award of all costs and attorneys’ fees
incurred by Executive’s in any wholly successful effort (i.e. entry of a
judgment in Executive’s favor) to enforce the terms of this Agreement. In the
event Executive is wholly unsuccessful, the Company shall be entitled to an
award of its costs and attorneys’ fees.

  26.  
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Executive’s employment relationship with the Company on
an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Executive, both Parties having expressly denied any
such liability or wrongdoing.

  27.  
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.

  28.  
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.

  29.  
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Indiana without regard to any applicable state’s choice of law
provisions.

  30.  
Executive represents and acknowledges that in signing this Agreement Executive
does not rely, and has not relied, upon any representation or statement made by
the Company or by any of the Company’s Executives, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.

 

19



--------------------------------------------------------------------------------



 



  31.  
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the post-termination obligations contained in
an Executive’s Employment Agreement, any obligations contained in an existing
and valid Indemnity Agreement of Change in Control, or any obligation contained
in any other legally-binding document), and shall not be altered, amended,
modified or otherwise changed except by a writing executed by both Parties.

PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

                      JOHN J. GREISCH       HILL-ROM HOLDINGS, INC.    
 
 
Signed:
          By:                            
Printed:
          Title:        
 
 
 
         
 
   
Dated:
          Dated:        
 
 
 
         
 
   

 

20



--------------------------------------------------------------------------------



 



Exhibit B
ILLUSTRATIVE COMPETITOR LIST
The following is an illustrative, non-exhaustive list of Competitors with whom
Employee may not, during Executive’s relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of Executive’s Employment Agreement.

     
•    Amico Corporation
 
•    Anodyne Medical Device, Inc.
 
   
•    APEX Medical Corp.
 
•    Apria Healthcare Inc.
 
   
•    Aramark Corporation
 
•    Ascom (Ascom US, Inc.)
 
   
•    Barton Medical Corporation
 
•    B.G. Industries, Inc.
 
   
•    CareMed Supply, Inc.
 
•    Comfortex, Inc.
 
   
•    Corona Medical SAS
 
•    Custom Medical Solutions
 
   
•    Dukane Communication Systems, a division of Edwards Systems Technology,
Inc.
 
•    Encompass Group, LLC
 
   
•    Fitzsimmons Home Medical Equipment, Inc.
 
•    Freedom Medical, Inc.
 
   
•    Gaymar Holding Company, LLC (Gaymar Industries, Inc.)
 
•    GF Health Products, Inc. (Graham Field)
 
   
•    Getinge Group (Arjo; Getinge; Maquet; Pegasus; Huntleigh Technology Plc
(Huntleigh Healthcare, LLC))
 
•    Handicare AS (Romedic, Inc.)
 
   
•    Human Care HC AB
 
•    Horcher GmbH
 
   
•    Industrie Guido Malvestio S.P.A.
 
•    Intego Systems, Inc. (formerly known as Wescom Products, Inc.)
 
   
•    Invacare Corporation
 
•    Joerns Healthcare, Inc.
 
   
•    Joh. Stiegelmeyer & Co., GmbH (Stiegelmeyer)
 
•    Kinetic Concepts, Inc. (KCI)
 
   
•    Linak Group
 
•    Linet (Linet France, Linet Far East)
 
   
•    MedaSTAT, LLC
 
•    Medical Specialties Distributors, LLC
 
   
•    Medline Industries, Inc.
 
•    Merivaara Corporation
 
   
•    MIZUOSI
 
•    Modular Service Company
 
   
•    Molift
 
•    Nemschoff Chairs, Inc.
 
   
•    Paramount Bed Company, Ltd.
 
•    Nurture by Steelcase, Inc.

 

21



--------------------------------------------------------------------------------



 



     
•    Pardo
 
•    Pegasus Airwave, Inc.
 
   
•    Premise Corporation
 
•    Prism Medical Ltd (Waverly Glen)
 
   
•    Radianse, Inc.
 
•    Rauland-Borg Corporation
 
   
•    Recovercare, LLC (Stenbar, T.H.E. Medical)
 
•    Sentech Medical Systems, Inc.
 
   
•    SimplexGrinnell, LP
 
•    SIZEwise Rentals, LLC
 
   
•    Span America Medical Systems, Inc.
 
•    Statcom (Jackson Healthcare Solutions)
 
   
•    Stryker Corporation
 
•    Sunrise Medical (Ted Hoyer and Company)
 
   
•    Tempur-Pedic Medical, Inc.
 
•    Tele-Tracking Technologies, Inc.
 
   
•    Universal Hospital Services, Inc.
 
•    V. Guldmann A/S
 
   
•    Voelker AG
 
•    West-Com Nurse Call Systems, Inc.

While the above list is intended to identify the Company’s primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of “Competitor.” The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee. An updated list will be
provided to Employee upon reasonable request. Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.
(Revised list April 2010)

 

22